 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 19-23611-CIV-MORENO
CHRISTOPHER GERALD,
Plaintiff,

VS.

ROSARIO SAINT GERAD and CAR
SALESMAN,

Defendants.
/

ORDER DISMISSING CASE AND DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon a sua sponte examination of the record. For
the reasons explained below, this case is DISMISSED for being frivolous.

In his in forma pauperis complaint, Plaintiff, a pro se prisoner, appears to allege claims
against two car salesmen under a criminal statute, 18 U.S.C. § 1028. Under 28 U.S.C. §
1915(e)(2)(B)@), a court “shall dismiss the [in forma pauperis action] at any time if the court
determines that... the action .. . is frivolous or malicious.” According to the United States
Supreme Court, a complaint is frivolous “where it lacks an arguable basis in law or in fact.”
Neitzke v. Williams, 490 U.S. 319, 325 (1989) (discussing dismissals under former section 1915(d),
which contained the same language as current section 1915(e)(2)(B)(i)). A court may dismiss

claims under section 1915(e)(2)(B)(i) where the claims rest on an indisputably meritless legal

theory or are comprised of factual contentions that are clearly baseless. /d. at 327. In Neitzke, the

Supreme Court provided several examples of frivolous or malicious claims. Where the defendant

 
 

is immune from suit, or where the plaintiff alleges infringement of a legal interest which obviously
does not exist, then the claim is founded on an indisputably meritless legal theory. Jd. at 327.

The Court notes that a pro se plaintiff must be given greater leeway in pleading his or her
complaint. Haines v. Kerner, 404 U.S. 519, 520 (1972). Mindful of this principle, however, the
Court finds that the complaint still does not state a valid federal cause of action and fails to comply
with the pleading requirements of the Federal Rules of Civil Procedure. Plaintiffs complaint is
frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) because it does not contain “an arguable basis in law
or in fact.” Neitzke, 490 U.S. at 327. Plaintiff proceeds to bring a civil suit under a criminal statute.

Accordingly, after reviewing the entire complaint, the Court concludes that the claims are
frivolous and indisputably meritless. It is therefore

ADJUDGED that the case is DISMISSED, and all pending motions DENIED as MOOT.
The case is CLOSED.

fh
DONE AND ORDERED in Chambers at Miami, Florida, this 2 O of December 2019.

 

 

Copies furnished to:

Counse of Record

 
